                                                                                       FILED
                                                                              2018 Nov-29 PM 02:40
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION
JEFFREY D. WILLINGHAM,                   }
                                         }
      Plaintiff,                         }
                                         }
v.                                       }   Case No.: 2:16-cv-00435-MHH
                                         }
INDUSTRIAL CHEMICALS, INC.               }
and WILLIAM L. WELCH, JR.,               }
                                         }
      Defendants.                        }


                         MEMORANDUM OPINION

      Plaintiff Jeffrey Willingham has filed a motion seeking relief from the

Court‟s order dismissing his RICO claims against defendants Industrial Chemicals,

Inc. and William Welch. (Doc. 35). Mr. Willingham asks the Court to either

reinstate his RICO claims, allow him to file an amended complaint, or certify the

Court‟s decision to dismiss his RICO claims for appeal under Rule 54(b). (Doc.

35, p. 1). For the reasons explained below, the Court denies Mr. Willingham‟s

motion for relief.

BACKGROUND

      The defendants fired Mr. Willingham from his job at Industrial Chemicals.

Mr. Willingham alleges that the defendants fired him because of his disability and

because of his race in violation of the Americans with Disabilities Act and 42


                                        1
U.S.C. § 1981. (Doc. 18). The defendants have not asked the Court to dismiss Mr.

Willingham‟s ADA claim, and the Court previously has determined that Mr.

Willingham has adequately pleaded his claim for race discrimination. (See Doc.

34).

       The focus of this order is Mr. Willingham‟s third theory of recovery – his

RICO theory. Mr. Willingham asserts that IC and Mr. Welch, Mr. Willingham‟s

“ultimate boss,” violated RICO because they knowingly employed at least two

illegal aliens, and when IC fired him, the company unlawfully chose to retain an

illegal alien in a job which Mr. Willingham “had previously performed and was

willing and able to perform again.” (Doc. 18, pp. 4-5). The Court dismissed Mr.

Willingham‟s RICO claims because the Court found that “that Mr. Willingham did

not plead facts that would allow the Court to infer that the defendants‟ alleged

RICO violations were a substantial factor in the causal chain” that resulted in his

termination. (Doc. 34, p. 6). Because Mr. Willingham alleges that he worked

alongside at least one illegal alien at IC, and because he alleges that other factors –

race and disability – contributed to his unlawful termination, the Court was unable

to conclude that there was a substantial causal connection between IC‟s alleged

employment of illegal aliens and Mr. Willingham‟s termination. (Doc. 34, pp. 6-

8). Mr. Willingham argues that the Court clearly erred in construing his factual




                                          2
allegations and that he is, therefore, entitled to relief from the order dismissing his

RICO claims.

STANDARD OF REVIEW

      “In the interests of finality and conservation of scarce judicial resources,

reconsideration of an order is an extraordinary remedy and is employed sparingly.”

Wallace v. Holder, 846 F. Supp. 2d 1245, 1248 (N.D. Ala. 2012). Reconsideration

is appropriate when there is a “change in controlling law,” when new evidence

becomes available, or when a court must correct clear error or prevent manifest

injustice. Wallace, 846 F. Supp. 2d at 1248.

DISCUSSION

   1. Reinstatement of RICO Claims

      Mr. Willingham argues that the Court clearly erred when it concluded that

the factual allegations supporting his RICO claims fail to give rise to an inference

of proximate causation.       Mr. Willingham contends that his allegation that

“Defendants fir[ed] Plaintiff, an American, and retain[ed], and prefer[ed] to retain,

at least one illegal alien” fairly addresses the causation element of his RICO

claims. The Court will assume for purposes of this motion that Mr. Willingham is




                                          3
correct but still will dismiss his RICO claims because Mr. Willingham has failed to

properly allege a RICO claim for a separate reason. (Doc. 35, p. 4).1

       Mr. Willingham‟s RICO allegations fail to state a colorable RICO claim

because there cannot be a RICO conspiracy between only a company and its

employees. See Ray v. Spirit Airlines, Inc., 836 F.3d 1340 (11th Cir. 2016). To

properly allege a RICO violation, a plaintiff must identify a RICO enterprise, and

the members of an enterprise must be distinct from one another. Ray, 836 F.3d at

1355-57.       “[A] corporate defendant acting through its officers, agents, and

employees is simply a corporation. Labeling it as an enterprise as well would only

amount to referring to the corporate „person‟ by a different name.” Ray, 836 F.3d

at 1357. Because Mr. Willingham alleges only that IC conspired with one of its

employees, he has not alleged a valid RICO claim. See Burchfield v. Indus.

Chems., Inc., No. 2:11-CV-2816-RDP, 2012 WL 5872808 (N.D. Ala. Nov. 16,

2012); Danny Lynn Elec. & Plumbing, LLC v. Veolia ES Solid Waste, No.

2:09CV192-MHT, 2011 WL 2893629, at *2–3 (M.D. Ala. 2011) (citing cases to
1
  Both the United States Supreme Court and the Eleventh Circuit Court of Appeals have
indicated that, when ruling on a motion to dismiss RICO claims, a district court must consider
whether the plaintiff has adequately pleaded causation. See Ray v. Spirit Airlines, Inc., 836 F.3d
1340, 1349 (11th Cir. 2016) (citing Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 457 (1991)).
“If the pleadings indicate that other causes contributed to the plaintiff‟s injuries, then the plaintiff
must demonstrate that the alleged RICO violation was a substantial factor in that causal chain.”
(Doc. 34, p. 6 (citing Simpson v. Sanderson Farms, 744 F.3d 702, 712 (11th Cir. 2014)).
Because Mr. Willingham alleges that his disability and his race were factors contributing to his
unlawful termination, he must show that a RICO violation was a substantial factor in causing his
termination. The Court will not explain again why it believes Mr. Willingham‟s allegations are
insufficient because the Court will dismiss the RICO claims based on Mr. Willingham‟s failure
to allege a RICO enterprise.
                                                   4
support the proposition that “a corporation and its associated subsidiaries,

employees and agents do not form an enterprise that satisfies the distinctness

requirement under RICO.”).

   2. The Futility of Granting Leave to Amend the Complaint

      Mr. Willingham attached a proposed second amended complaint to his

motion for reconsideration. (Doc. 35-1). Because Mr. Willingham is outside of

the 21-day window for freely amending his pleading, he may amend if the Court

gives him leave to do so under Federal Rule of Civil Procedure 15(a)(2). That rule

provides that a district court should freely give a plaintiff leave to amend his

pleadings “when justice so requires.” FED. R. CIV. P. 15(a)(2). But a district court

may deny a motion to amend “when (1) there has been undue delay, bad faith,

dilatory motive, or repeated failure to cure deficiencies by amendments previously

allowed; (2) allowing amendment would cause undue prejudice to the opposing

party; or (3) amendment would be futile.” Lucas v. USAA Cas. Ins. Co., 716 Fed.

Appx. 866, 870 (11th Cir. 2017); see generally Corsello v. Lincare, Inc., 428 F.3d

1008, 1015 (11th Cir. 2005) (denying plaintiff‟s motion to amend because “[t]he

deficiencies of the second amended complaint remained in the proposed

complaint”).




                                         5
      Here, Mr. Willingham‟s proposed second amended complaint does not

address the deficiencies in his current complaint. (Doc. 35-1, p. 5). Therefore, it

would be futile to allow the amendment.

   3. Certification for Appeal

      Under Federal Rule of Civil Procedure 54(b), a district court must conduct a

two-step analysis to determine whether to certify an order for an interlocutory

appeal. Lloyd Noland Found., Inc. v. Tenet Health Care Corp., 483 F.3d 773, 777

(11th Cir. 2007). First, a court must determine whether the decision that a party

seeks to appeal is in fact a final judgment. Lloyd Noland Found., Inc., 483 F,3d at

777. Second, a court must find “there are no just reasons to delay the appeal of

[the] individual final judgment[].” Curtiss-Wright Corp. v. General Elec. Co., 446

U.S. 1, 8 (1980).

      The Supreme Court has instructed district courts to be mindful of “the

historic federal policy against piecemeal appeals” and the “„judicial administrative

interests as well as the equities involved‟” when considering a request for an

interlocutory appeal. Curtiss-Wright Corp., 446 U.S. at 8 (quoting Sears, Roebuck

& Co. v. Mackey, 351 U.S. 427, 438 (1956)).

      This case is in the early stages of discovery, and Mr. Willingham is able to

pursue his discrimination claims. (Doc. 35, p. 11). Should discovery produce

evidence that would allow Mr. Willingham to properly allege a RICO claim, Mr.


                                          6
Willingham may ask for permission to pursue a RICO claim at that juncture. See

FED. R. CIV. P. 54(b). Mr. Willingham has not indicated that he will suffer

substantial prejudice if he must wait until his theories of discrimination are

adjudicated before he may appeal the dismissal of his RICO claims.

      By contrast, certifying the dismissal of Mr. Willingham‟s RICO claims for

appeal now would force the defendants to continue to litigate issues that they

already have argued in their motion to dismiss, in a hearing before this Court, and

in their response to Mr. Willingham‟s present motion for relief. (Docs. 21, 31, 38).

Given the opportunities that Mr. Willingham has had to make his arguments, the

Court does not believe that it is a prudent use of the Court‟s or the parties‟

resources to certify the dismissal of the RICO claims for immediate appeal.

CONCLUSION

      For the foregoing reasons, the Court denies Mr. Willingham‟s motion for

reconsideration and declines to reinstate Mr. Willingham‟s RICO claims. Mr.

Willingham may proceed against the defendants on his claims for discrimination in

violation of the ADA and 42 U.S.C. § 1981.

      DONE and ORDERED this November 29, 2018.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE



                                         7
